DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, lines 2-3, “the distal end” lacks an antecedent basis;

Claim Objections
3.	Claim 1, lines 10-11, “contact point portions” should be –contact point portion--;
Claim 13, line 2, “lock” should be deleted;

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Soeta (7,341,476) in view of Schreiner (6,164,984).
Regarding claim 1, Soeta, figures 2-3 and 10-11 disclose a connector-fitting structure of flexible printed circuit, comprising:
a flexible printed circuit (8, figure 2) on which a wiring pattern (9, figure 2) is formed; 
a connector (15, figure 2) to which one end part of the flexible printed circuit is fitted (figure 3), wherein
the one end part of the flexible printed circuit includes a contact point portion (a top surface of a front edge of 8) positioned towards a distal end of the connector, the contact point portion engages with corresponding contact point portions of a partner connector (11, figure 2).
Soeta discloses the claimed invention as described above except for an electronic component electrically connected to the wiring pattern of the flexible printed circuit, and the electronic component is positioned towards a proximal end of the connector and the electronic component is housed entirely within the connector. 
Schreiner, figures 2-3 show an electronic component (7) electrically connected to a wiring pattern (3) of a flexible printed circuit (1), and the electronic component is housed entirely within a connector (10).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Soeta to have an electronic component electrically connected to the wiring pattern of the flexible printed circuit, and the electronic component is positioned towards a proximal end of the connector and the electronic component is housed entirely within the connector, as 
Regarding claim 4, it is noted that Schreiner, figure 4 shows the electronic component is sealed with a sealing material (8).
6.	Claims 1-3, 7-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Glovatsky et al. (6,299,469) in view of Schreiner (6,164,984).
Regarding claim 1, Glovatsky et al., figures 3-5A show a connector-fitting structure of flexible printed circuit, comprising:
a flexible printed circuit (32, figure 3) on which a wiring pattern (33, figure 3) is formed; 
a connector (38 and 40, figure 3) to which one end part of the flexible printed circuit is fitted (figure 4), wherein
the one end part of the flexible printed circuit includes a contact point portion (a top surface of a front edge of 32) positioned towards a distal end of the connector, the contact point portion engages with corresponding contact point portions of a partner connector (36, figure 5A, connected by 65).
Glovatsky et al. disclose the claimed invention as described above except for an electronic component electrically connected to the wiring pattern of the flexible printed circuit, and the electronic component is positioned towards a proximal end of the connector and the electronic component is housed entirely within the connector. 
Schreiner, figures 2-3 show an electronic component (7) electrically connected to a wiring pattern (3) of a flexible printed circuit (1), and the electronic component is 
Regarding claim 2, Glovatsky et al., figure 3 shows the connector includes a connector housing (40) and a connector cover (38) that covers the connector housing.
Regarding claim 3, Glovatsky et al., figure 5A shows the one end part of the flexible printed circuit is positioned between a distal end of the connector housing and a distal end of the connector cover.
Regarding claim 7, Glovatsky et al., figure 2 shows the connector housing comprises a bottom wall portion (46), a first side wall portion (42) and a second side wall portion, wherein the first side wall portion and the second side wall portion are positioned on opposing sides of the bottom wall portion.
Regarding claim 8, Glovatsky et al., figure 2 shows a first positioning pin (52) that projects vertically from the first side wall portion towards the connector cover, and a second positioning pin (52) that projects vertically from the second side wall portion towards the connector cover.

Regarding claim 12, Glovatsky et al., figure 2 shows the first side wall portion further includes a first locking plate portion (another 52) and the second side wall portion further includes a second locking plate portion (another 52), and wherein the first locking plate portion and the second locking plate portion are positioned parallel to each other.
Regarding claim 13, Glovatsky et al., figure 2 shows the first locking plate portion and the second locking plate portion include first locking projections (tapered portions) and second locking projections (tapered portions) positioned on an exterior of the first locking plate portion and the second locking plate portion.
Regarding claim 14, Glovatsky et al., figure 3 shows the connector cover includes two pairs of locking portions (64) positioned such that the locking portions are configured to engage with the first locking projections and the second locking projections when the connector cover is fitted to the connector housing.
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Glovatsky et al. (6,299,469) in view of Schreiner (6,164,984) as applied to claim 1 above, and further in view of Ota et al. (2018/0088179).
Glovatsky et al. and Schreiner disclose the claimed invention as described above except for 

	Ota et al., figure 2 shows a flexible printed circuit (27) having a chip fuse (33). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Glovatsky et al. and Schreiner to have the flexible printed circuit having a chip fuse, as taught by Ota et al., in order to provide overcurrent protection of an electrical circuit.

Allowable Subject Matter
8.	Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1-5 and 7-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        03/17/21.